         Case 1:18-cv-01339-CRC Document 100 Filed 10/21/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)


                                            NOTICE

        Defendants are filing two declarations under seal pursuant to the Court’s Order of July 14,

2020.



Dated: October 21, 2020
                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             Daniel F. Van Horn
                                             Chief, Civil Division
                                             D.C. Bar #924092

                                             By: /s/ Kathleene Molen
                                             KATHLEENE MOLEN
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, District of Columbia 20530
                                             Telephone: (202) 803-1572
                                             Kathleene.Molen@usdoj.gov

                                             Counsel for Defendants
